Citation Nr: 1121447	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  05-06 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist condition.

2.  Entitlement to service connection for a psychiatric disability, including post-traumatic stress disorder (PTSD), depression, and an anxiety disorder.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for a left shoulder condition.

5.  Entitlement to service connection for numbness and tingling of the left ring and left finger, claimed as secondary to a left shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to February 1988, and from February 1991 to August 1991 with no foreign service.  

The Veteran had Army Reserve service from December 19, 1998 to December 19, 2000 with a period of active duty for training (ADT) from June 18, 1999 to October 29, 1999.  Thereafter, the Veteran served in the Army Reserve from December 18, 2000 to December 18, 2001 to November 19, 2002 when he was discharged from Reserve duty.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision in which the RO denied service connection for each of the claimed disabilities on appeal.

In June 2008, the Veteran and his wife testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  In October 2008, the Board remanded this case.  

With regard to service connection for PTSD, depression, and an anxiety disorder, during the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the psychiatric issues have been combined and recharacterized as shown on front page of this decision.

The issues of service connection for right knee, left shoulder, and numbness and tingling of the left ring and left finger disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right wrist strain is attributable to an injury sustained on ADT service in September 1999.  

2.  The Veteran has an anxiety disorder, not otherwise specified, and dysthymia, which are attributable to service.  


CONCLUSIONS OF LAW

1.  Right wrist strain was incurred in ADT service.  38 U.S.C.A. §§ 101, 106, 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  An anxiety disorder, not otherwise specified, and dysthymia, were incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims of service connection for right wrist and psychiatric disabilities are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for disability resulting from disease or injury incurred during ADT, or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The Court has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran's service personnel records show that he was a flight medic and a medical treatment specialist (flight nurse, paramedic, etc.).  In the various descriptions, it was noted that the Veteran administered emergency and routine medical treatment to battle and non-battle casualties, assisted with outpatient care and treatment, and supervised filed and clinical medical facilities under the supervision of a physician, nurse, or physician's assistant.  It was further noted that the Veteran supervised and trained subordinates in all phases of emergency treatment, including ventilation and cardiopulmonary resuscitation, control for bleeding, and treatment of shock injuries.  

Thus, the Veteran in this case is competent to offer both his lay opinion as well as a medical opinion.  


Right Wrist

The Veteran served on active duty from June 1978 to February 1988, and from February 1991 to August 1991 with no foreign service.  

Service treatment records from active service reflect that in September 1977, it was noted that the Veteran had previously fractured his right wrist.  His current examination was normal.  In March 1986, it was noted that the Veteran had previously fractured his right wrist.  His current examination was normal.  The Veteran later indicated that he had broken his right wrist in 1968.

In sum, the Veteran had a preexisting right wrist defect when he entered service since he had previously broken that joint and it was noted when he entered service.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Veterans are presumed to have entered service in sound condition as to their health.  VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  The presumption of sound condition provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  A reported history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

However, in this case, rebutting the presumption of soundness at service entrance is not an issue, as noted, as the presumption of soundness never attached as to the Veteran's active duty.  Thus, the Board finds that there is clear and unmistakable evidence that the Veteran had right wrist defect which preexisted active duty service.  

This preexisting defect will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  During active service, there was no treatment for a right wrist disability and examinations were normal.  Thus, there is no support for a finding of inservice aggravation.  

Rather, the Veteran maintains that he subsequently injured his right wrist during ADT in 1999 which resulted in current right wrist disability.  

In September 1999, while on ADT, the Veteran fell on some stairs and suffered trauma to the right wrist.  X-rays were negative for fracture, dislocation, or joint effusion.  There were small bone fragments seen adjacent to the ulnar styloid.  September and November 1999 records noted that the Veteran had a right wrist sprain versus tear.  Another impression was triangular fibrocartilage complex injury to the right wrist, severe sprain versus a tear.  A line of duty investigation indicated that the injury was incurred in the line of duty.

Subsequent records show that in April 2000, the Veteran was examined.  The Veteran reported that he had suffered a prior right wrist injury.  The examiner indicated that the Veteran had pain in his right wrist to traction and axial loading.  He also had somewhat limited range of motion to ulnar-going abduction.  The examiner assessed that the veteran had right wrist arthropathy.  In August 2000, the 1999 injury was noted.  The examiner noted that there was decreased range of motion.  

A recent September 2010 VA examination noted that the initial injury preceding current right wrist problems occurred in 1999 when the Veteran fell and injured his right wrist (the ADT injury).  Physical examination and x-rays were performed.  The diagnosis was right wrist strain.  The examiner opined that this diagnosis was the result of the Veteran's military service.  Although the examiner did not provide a specific rationale, since the history was based on the ADT right wrist injury, this opinion is sufficient.  

In light of the fact that the Veteran's right wrist was normal during active duty following the historical 1968 injury, and since there was a well documented right wrist injury on ADT which was followed by continuous complaints and clinical symptoms as well as a positive VA nexus opinion, the Board finds that service connection is warranted for right wrist strain.  


Psychiatric Disability

Service connection for PTSD  requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.303(f).  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran has asserted that his psychiatric disability is the result of duty in the Persian Gulf.  He maintained that he service with Special Operations in the Persian Gulf and saw persons get filled and hurt.  He also indicated that he had to picked up their bodies and saw a helicopter accident which killed his friend.  However, the RO exhausted all appropriate channels and determined that the Veteran did not have any foreign service.  

The active duty service treatment records do not reveal any findings, treatment, or diagnosis of psychiatric disease or injury.  Also, PTSD was not diagnosed during active service.  Further, the Veteran was not in combat service and does not contend that there was an inservice personal assault of any kind.  

Reserve duty and VA records show that the Veteran has been treated for psychiatric complaints and diagnoses since 1995 including for depression and PTSD.  With regard to the etiology of psychiatric disability, in April 2000, the Veteran was examined.  The Veteran reported that he had PTSD and depression from 1996.  The Veteran reported that he was a flight nurse during Desert Storm service and had picked up friends who had sustained injuries.  The examiner indicated that the Veteran had these diagnoses and should receive counseling.  

The Veteran had service during the time of the Persian Gulf War, but he did not serve in the Persian Gulf itself.  Further the RO determined that there was a lack of information required to corroborate the claimed stressors.  See November 2006 determination.  In sum, there was no combat service and the Veteran's contentions of stressors do to combat service are not credible.  

The Veteran has also asserted that his medical duties during service resulted in stressful situations which in turn resulted in his psychiatric problems.  As noted, the Veteran's duties involved medical specialties.  

Since the Veteran did not serve in the Persian Gulf, VA could not accept his specific stressors.  However, in order to resolve the nature of the Veteran's psychiatric disability and determine if he had a service-related psychiatric illness, he was afforded a VA psychiatric examination in August 2010.  

The examiner noted that the Veteran asserted various combat and overseas service, but there was no record of combat service or overseas service.  Likewise, the examiner indicated that there was no record of "Special Ops" service.  He did have a medical training background.  The examiner performed a mental status examination which yielded diagnoses of anxiety disorder, not otherwise specified, and dysthymia.  The examiner concluded that all of the criteria for PTSD were not met.  The prior PTSD and depression diagnoses were made based on the Veteran's claimed combat experiences, which were not verified.  

Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen.  Thus, the Board accepts that the Veteran does not have a current diagnosis of PTSD with depression.  However, the examiner further opined that there was sufficient data to support that the current diagnoses of anxiety disorder, not otherwise specified, and dysthymia, were at least as likely as not in part caused by events transpiring during the Veteran's military service.  The examiner had previously cited to the Veteran's duties as a crew chief and trauma nurse/flight nurse.  

In sum, the Veteran has presented reports of numerous combat stressors which are not credible since he was not in combat and was not in the Persian Gulf, as he asserts.  However, there is other credible evidence that he had a stressful service military occupational specialty which renders credible his statements regarding seeing injured persons which apparently formed a basis for psychiatric diagnoses.  A VA examiner has provided an opinion that current diagnoses are related to service.  In affording the Veteran the benefit-of-the-doubt, as required by VA law and regulations, there is credible and persuasive evidence which places the evidence for and against the claim in equipoise.  

Accordingly, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule and service connection for anxiety disorder, not otherwise specified, and dysthymia, is warranted.


ORDER

Service connection for right wrist strain is granted.  

Service connection for anxiety disorder, not otherwise specified, and dysthymia, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

With regard to service connection for a right knee disability, the Veteran's active duty service records show that in November 1983, the Veteran reported that he had twisted his right knee.  The diagnosis was subluxed patella.  He was also diagnosed as having right knee sprain.

Post-service, on June 7, 1999, and on June 9, 1999, the Veteran was running when he tripped and fell, hitting the medial aspect of his right patella on the side of the road.  A patellar dislocation occurred.  It  was thereafter reduced in the emergency room.  In addition, a posterior crusciate ligament ganglion cyst was shown on magnetic resonance imaging (MRI).  

In August 1999, it was noted that he Veteran had injured his right knee while running when he fell.  The diagnosis was right pre-patellar bursitis.  In November 1999, it was noted that an MRI showed no patellar or trochlear osteochondral abnormality.  His medial collateral ligament (MCL) was intact.

Additional records, for example, show continued right knee disability.  In April 2000, the Veteran was examined.  The Veteran reported that he had suffered a right knee injury.  The examiner indicated that the right knee exhibited limited range of motion and the Veteran was barely able to completed extend the knee.  In August 2000, the 1999 right knee injury was noted.  It was indicated that the Veteran was in considerable pain.  

When the Veteran was examined in August 2010, a right knee examination was not conducted.  The RO denied this claim on the basis of the post-service right knee injury.  The Veteran clearly had an injury which post-dated service.  However, the RO did not consider the November 1983 inservice injury.  Further, it is significant to note that the Veteran's knee problems all seem to involve the patellar area which is the part of the knee which was initially injured in 1983.  In light of the foregoing, a VA examination of the right knee should be conducted to determine if the Veteran has any current right knee disability which is attributable to service.  

With regard to the service connection for the left shoulder, post-service, in October 1994, the Veteran was in a motor vehicle accident and injured his left shoulder.  He tore ligaments and muscles.  This was a work-related accident.  Thereafter, the Veteran participated in physical therapy and received injections.  In December 1994, it was noted that the Veteran had a possible anterior dislocation and relocation of the left shoulder.  In March 1995, it was noted that x-rays revealed no significant abnormality and an MRI was normal.  The impression was possible shoulder/hand syndrome, sympathetic dystrophy; and rule/out occult fracture.  Thereafter, he underwent a course of stellate ganglion block therapy.  In May 1995, while in rehabilitative therapy for his left shoulder, the Veteran also reported that his left little finger was numb and has continued to make complaints regarding his left ring and left fingers, as related to the left shoulder.  

Subsequent records continued to show left shoulder problems.  In April 2000, the Veteran was examined.  The Veteran reported that he had suffered a left shoulder injury in 1994.  The examiner indicated that the left clavicle appeared to have healed well, but there was somewhat limited range of motion with tightness in the left shoulder girdle muscles.  The examiner assessed that the Veteran had left shoulder arthropathy and rotator cuff tendonitis.  In August 2000, the prior left shoulder injury was noted.  Decreased range of motion was noted.  

The Veteran was examined by VA in August 2010.  The examiner indicated that the left shoulder disability was service-related, but provided no rationale and only referred to the post-service left shoulder injury.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion must do more than state a conclusion that the etiology of a medical condition, for example, is unknown or unknowable, the conclusion must be supported with sufficient rationale and explanation.  Stefl, 21 Vet. App. At 124.  The United States Court of Appeals for Veterans Claims ("the Court") in Stefl explained some of the types of information that a factor might discuss in his or her opinion, even if ultimately inconclusive such as why the examiner finds cited studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner.  Further, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In this case, the VA opinion is inadequate and the Veteran should be reexamined.  Also, the left finger issues are dependent on the outcome of the left shoulder issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee, left shoulder, and left finger disabilities disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee, left shoulder, and left finger disabilities had their clinical onset during service or are related to any in-service disease, event, or injury.  The examiner should address the November 1983 right knee injury; the post-service left shoulder injury, and any etiological relationship between current left shoulder disability (if present) and left finger disability(ies), in his/her report.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


